EXHIBIT 10.1
USA SYNTHETIC FUEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
(Service-Based Vesting)
 
Summary of Restricted Stock Unit Award
 
USA Synthetic Fuel Corporation, a Delaware corporation (the “Company”), grants
to the Grantee named below, in accordance with the terms of the USA Synthetic
Fuel Corporation 2013 Stock Incentive Plan (the “Plan”) and this Restricted
Stock Unit Agreement (the “Agreement”), the following number of Restricted Stock
Units, on the Date of Grant set forth below:
 

 
Name of Grantee: 
 

 

 
Number of Restricted Stock Units:
 

 

 
Date of Grant: 
 

 
 
Vesting Date:
 



Terms of Agreement
 
1.            Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee, as of the Date of Grant, the number of
restricted stock units set forth above (the “Restricted Stock Units”). Each
Restricted Stock Unit shall represent the contingent right to receive one Share
and shall at all times be equal in value to one Share. The Restricted Stock
Units shall be credited in a book entry account established for the Grantee
until forfeiture (in accordance with Section 3 hereof) or payment (in accordance
with Section 4 hereof).
 
2.            Vesting of Restricted Stock Units.
 
(a)           The Restricted Stock Units shall vest on the Vesting Date set
forth above (the “Vesting Date”), provided that the Grantee shall have remained
in the continuous employment of the Company or a Subsidiary through the Vesting
Date.
 
(b)           Notwithstanding Section 2(a), the Restricted Stock Units shall
immediately vest if, prior to the Vesting Date: (i) the Grantee’s employment
with the Company and its Subsidiaries is terminated by reason of the Grantee’s
death or Disability (as defined in the employment agreement between the Grantee
and the Company); (ii) the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause (as
defined in the employment agreement between the Grantee and the Company); (iii)
a Change of Control occurs while the Grantee is employed by the Company or any
Subsidiary and the Restricted Stock Units are not assumed, converted or replaced
by the continuing entity; or (iv) a Change of Control occurs while the Grantee
is employed by the Company or any Subsidiary, the Restricted Stock Units are
assumed, converted or replaced by the continuing entity and, within one (1) year
after a Change of Control, the Grantee terminates his employment in a Separation
from Service for Good Reason (as defined in the employment agreement between the
Grantee and the Company).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Section 2, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
or her employment among the Company and its Subsidiaries.
 
3.            Forfeiture of Restricted Stock Units.  The Restricted Stock Units
shall be forfeited automatically without further action or notice if the Grantee
ceases to be employed by the Company or a Subsidiary other than as provided in
Section 2(b).
 
4.            Payment.   The Company shall deliver to the Grantee (or the
Grantee’s estate in the event of death) the Shares underlying the vested
Restricted Stock Units within thirty (30) days following the date that the
Restricted Stock Units become vested in accordance with Section 2.  The
Company’s obligations with respect to the Restricted Stock Units shall be
satisfied in full upon the delivery of the Shares underlying the vested
Restricted Stock Units.
 
5.            Transferability.  The Restricted Stock Units may not be
transferred, assigned, pledged or hypothecated in any manner, or be subject to
execution, attachment or similar process, by operation of law or otherwise,
unless otherwise provided under the Plan. Any purported transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Stock Units.
 
6.            Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Stock Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.
 
7.            No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the Grantee’s employment or to
adjust the Grantee’s compensation.
 
8.            Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
 
2

--------------------------------------------------------------------------------

 
 
9.             Taxes and Withholding.  To the extent the Company or any
Subsidiary is required to withhold any federal, state, local, foreign or other
taxes in connection with the delivery of Shares under this Agreement, then the
Company or Subsidiary (as applicable) shall retain a number of Shares otherwise
deliverable hereunder with a value equal to the required withholding (based on
the Fair Market Value of the Shares on the date of delivery); provided that in
no event shall the value of the Shares retained exceed the minimum amount of
taxes required to be withheld or such other amount that will not result in a
negative accounting impact. If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes at any time other than upon
delivery of the Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall have the right in its sole discretion to (a) require the
Grantee to pay or provide for payment of the required tax withholding, or (b)
deduct the required tax withholding from any amount of salary, bonus, incentive
compensation or other amounts otherwise payable in cash to the Grantee (other
than deferred compensation subject to Section 409A of the Code).
 
10.           Adjustments.  The number and kind of Shares deliverable pursuant
to the Restricted Stock Units are subject to adjustment as provided in Section
4(c) of the Plan.
 
11.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Stock Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.
 
12.           Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent, except as otherwise may be
provided in the Plan.
 
13.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
14.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall have the right to determine any
questions which arise in connection with the grant of the Restricted Stock
Units.
 
 
3

--------------------------------------------------------------------------------

 
 
15.           Successors and Assigns.  Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
16.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws thereof.
 
17.           Use of Grantee’s Information.  Information about the Grantee and
the Grantee’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.
 
18.           Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Grantee has executed this
Agreement, as of the Date of Grant.
 

 
USA SYNTHETIC FUEL CORPORATION
                   
By:
 
   
Name:
     
Title:
             
GRANTEE
           
 
   
Name:
 


 
4

--------------------------------------------------------------------------------